Citation Nr: 1622107	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1982 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in May 2014.

The Veteran participated in a hearing before a Decision Review Officer (DRO)      in July 2010 and subsequently participated in a Board hearing in June 2012 before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings were prepared and added to the record.  


FINDING OF FACT

A hearing loss disability was not shown during service or within one year following discharge from service, and the most probative evidence indicates the current hearing loss disability is not related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records, post        service treatment records, Social Security Administration (SSA) records, and VA examination reports are of record.  The Veteran was advised that records from his employer could not be obtained.  Transcripts of the Veteran's RO and Board hearings are of record.  The Veteran has not alleged any deficiency with the conduct of the hearings.  See Scott, 789 F.3d 1375.

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, a VA examination was conducted and an additional opinion obtained.  Neither the Veteran nor his representative has alleged the examination or opinion was inadequate.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty service.  Specifically, the Veteran contends that he worked as a cannoneer during service and fired artillery with minimal hearing protection.  He reported that he began having difficulties hearing over the phone during active duty service, and that he currently has trouble understanding conversations.  He stated that he did not have a hearing loss prior to service but had one when he left, therefore it is obvious that the hearing loss happened in service.

As an initial matter, the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385 as shown on the October 2009 and June 2014 VA examinations.  Accordingly, the Veteran has established a current disability for service connection purposes.  

The Veteran's service personnel records indicate that he served as a cannon crewman, and the Veteran reports that he was regularly exposed to high noise levels during service.  The Board finds that the Veteran's description of his noise exposure is consistent with his circumstances of service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.  

However, the preponderance of the evidence weighs against a nexus between the Veteran's current bilateral ear hearing loss disability and his active duty service, to include in-service noise exposure. 

The September 1982 enlistment examination audiogram results showed pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 20, 5, 5, 30, and 25.  In the left ear the pure tone thresholds at the same levels were 10, 5, 15, 30, and 25.  An audiogram in January 1984 showed pure tone thresholds of 10, 10, 15, and 25 in the left ear and 5, 5, 10, 15 and 25 decibels in the left ear those same frequencies.  In August 1984, an audiogram showed puretone thresholds of 5, 5, 20, 20, and 30 in the left ear and 10, 5, 5, 20 and 30 in the right ear at 500 to 4000 Hertz.  The July 1986 separation audiogram showed pure tone thresholds in the Veteran's left ear of 15, 5, 15, 30, and 35 decibels at 500 to 4000 Hertz.  In the  right ear the pure tone thresholds were 5, 5, 10, 30, and 30.  

While the entrance examination demonstrated some degree of hearing loss in      both ears pursuant to Hensley, such loss did not rise to the level of a disability pursuant to 38 C.F.R. § 3.385.  Accordingly, the presumption of soundness attaches notwithstanding the presence of nondisabling hearing loss at entrance pursuant to the decision in McKinney v. McDonald, 28 Vet. App. 15 (2016).

Following service, the Veteran did not seek treatment for his hearing loss until September 2009, when he had an audiology consult at VA.  At the time he reported having problems understanding speech in noisy environments, and he reported        a history of noise exposure in the military as well as in his civilian occupation (working in factories).  His pure tone threshold testing was reported to a normal to moderate high frequency sensorineural hearing loss.  

The following month the Veteran underwent VA examination in connection with his claim.  Audiometric testing showed puretone thresholds of 10, 5, 50, 55 and 50 at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear, and 10, 5, 45, 60, and 60 at in the left ear.  His speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  The VA examiner opined that the Veteran's hearing loss  was less likely than not caused by or a result of military noise exposure because comparison of the military audiograms at entrance and separation did not show progression of hearing loss.  

In June 2014 the Veteran again underwent VA examination which showed similar audiometric results.  His speech recognition scores were 90 percent in the left ear and 92 percent in the right ear.  He was diagnosed with bilateral sensorineural hearing loss.  The VA examiner opined that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 to 6000 for either ear.  The VA examiner noted that the Veteran's entrance examination was normal except for a mild loss at 3000 Hertz for the    right ear and at 3000 and 6000 Hertz in the left ear.  The Veteran's separation examination was also normal except for a mild loss at 4000 Hertz in the right       ear and at 3000 and 4000 in the left ear, indicating no significant threshold shift, according to the VA examiner.  The VA examiner opined that given that there was no significant threshold shift, the Veteran's current hearing loss was less likely as not due to service and that any preexisting hearing loss was not aggravated beyond the natural progression of the disease.  

These VA examiners' opinions were based on review of the Veteran's claims file, to include the service treatment records, audiograms in 1982 and 1986, and included consideration of their own examinations contemporaneous to their review.  Moreover, the VA examiners provided a rationale for the opinions rendered that is consistent with the other evidence of record.  Accordingly, these VA examiners' opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App.    295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record to the contrary.

While the Veteran believes that his hearing loss arose in service or is related to noise exposure in service, as a lay person, the Veteran has not shown that he        has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard,     the presence of a hearing loss disability and the etiology of such requires medical testing and expertise to determine.  The Board finds the audiometric testing in service and the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions as to the onset and etiology of his current hearing loss disability.  

In sum, the Veteran had some hearing loss on audiometric testing in 1984at entrance (greater than 20 decibels but less than 40 decibels) and on separation examination in 1986.  However, none of the tests revealed a hearing loss disability pursuant to 38 C.F.R. § 3.385.  It was not until 2009 that a hearing loss disability was first shown.  The only medical opinions of record indicate that the current hearing loss disability is not related to his military service.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, the Veteran has presented no competent evidence linking his current condition to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


